FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                          February 15, 2019
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
 CHRIST CENTER OF DIVINE
 PHILOSOPHY, INC.,

       Plaintiff - Appellee,

 v.                                                         No. 18-6089
                                                     (D.C. No. 5:16-CV-00065-D)
 ELLEN VERONICA ELAM,                                       (W.D. Okla.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before HARTZ, McKAY, and MORITZ, Circuit Judges.
                  _________________________________

      Ellen Veronica Elam appeals a district court order denying her motion for

reconsideration under Fed. R. Civ. P. 59(e). The district court denied the motion

after (1) entering a default judgment against Elam, (2) refusing to vacate the

judgment under Fed. R. Civ. P. 60(b), and (3) modifying a previous order of

injunctive relief in favor of Christ Center of Divine Philosophy, Inc. Exercising

jurisdiction under 28 U.S.C. § 1291, we affirm the district court’s judgment.


      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
                                           I

      The following background information is based on the complaint and its

well-pleaded facts, which were confessed upon entry of default judgment. See

Tripodi v. Welch, 810 F.3d 761, 763 n.1 (10th Cir. 2016). On January 28, 2016,

Christ Center filed a complaint alleging that it owned by assignment 31 copyrighted

books or sound recordings created by Audle Allison. According to Christ Center,

Elam published and sold three books containing its copyrighted material, and it

therefore sought an injunction prohibiting her from publishing the material and

directing her to destroy any copies of it in her possession. Christ Center also sought

damages, costs, and fees. Christ Center personally served its summons and

complaint on August 25, 2016, but Elam didn’t file an answer or otherwise respond.

On October 3, 2016, Christ Center moved for entry of default, which the clerk

granted on October 7. On November 22, 2016, Christ Center moved for default

judgment.

      On February 10, 2017, the district court granted the motion and entered default

judgment against Elam. The court found that Christ Center owned the legal

copyright to all 31 claimed works and that Elam willfully infringed on each of those

copyrights. But because Christ Center sought statutory damages for only four

particular works, the court limited its injunction to those four works, permanently

enjoining Elam from infringing on them and directing her to deliver or destroy any

material that was the same or substantially similar to them. The court awarded Christ



                                           2
Center $20,000 in damages for each of the four violations, totaling $80,000 in

statutory damages.

      The next business day, February 13, 2017, Elam moved pro se to vacate the

default judgment and dismiss the complaint. Citing Fed. R. Civ. P. 60(b), Elam

alleged Christ Center perpetrated a fraud on the court, service was improper because

her name was misspelled, the copyrights were illegal, and the case was barred by the

statute of limitations. The district court denied the motion, ruling that Elam failed to

establish either that her culpable conduct didn’t cause the default or that she was not

properly served. The court also found that she offered no evidence to substantiate

her claims of fraud and other improprieties.

      Meanwhile, Christ Center moved to modify the injunction to cover all 31 of its

copyrighted materials. The district court denied the motion, finding no evidence to

warrant expanding the injunction, although the court noted it would reconsider the

request if Christ Center presented such evidence. On July 7, 2017, Christ Center

renewed its motion, claiming Elam continued to infringe on its rights in all 31 of its

copyrighted materials. According to Christ Center, Elam continued to publish

copyrighted material on numerous websites, and internet searches performed after

entry of the default judgment indicated that Elam had published and offered for sale

three new books containing copyrighted material.

      In her pro se response, Elam acknowledged publishing three additional books,

but she asserted the books were published prior to the injunction. She asserted that

third-parties were selling old inventory on the internet, and although she admitted to

                                           3
using at least some copyrighted material, she suggested the information was in the

public domain:

      These books were written in 2014 with great pain-staking effort to avoid
      direct quotes and replacing with personal memories, other peoples[’]
      quotes, my personal notes, Audle’s family quotes, and Audle’s former
      student quotes. Some other materials may also have been used, such as
      taped lectures from 1972 which could not possibly by claimed by Christ
      Center, due to the time factors and the older copyright laws. Those are
      self-evident as public domain. I believe these three new books can
      withstand the court trial and come out free from any type of restraint by
      the Plaintiffs. (Even with their illegal copyrights.) Each book has a
      new title, a new ISBN number, and a new copyright number.
      Considering the changes, these books should not be considered a part of
      this court case, instead, I am ready to defend my rights in a new trial. I
      am looking forward to Justice.

Aplee. Supp. App. at 256-57.

      Given Elam’s arguments, the district court concluded that changed

circumstances warranted a modified injunction. The court explained that it had

previously directed Elam to destroy or deliver to Christ Center any materials that

were the same or substantially similar to Christ Center’s copyrighted works. But

instead, the court observed that she published three additional books containing

substantially similar content—not only as the four particular copyrighted works

covered by the original injunction—but also the remainder of Christ Center’s

copyrighted materials. Thus, the court modified its injunction to enjoin Elam from

infringing on all 31 of Christ Center’s copyrighted materials. The court also ordered

her to destroy or deliver to Christ Center any materials that were the same or

substantially similar to these materials.



                                            4
       Elam, still pro se, moved the court to reconsider. She claimed to have newly

discovered evidence of fraud “so easy to prove, it only requires one to OPEN the

eyes and see it.” Aplt. App. at 87. She asserted that Christ Center failed to give

proper notice of their copyrights as required by law prior to 1989 and that the sale of

certain protected audio recordings demonstrated they were in the public domain. The

district court rejected these arguments, reasoning that Elam was improperly seeking

to relitigate the validity of the copyright registrations, despite the entry of default

judgment, which confessed the merits of the case. The court also explained that

Elam failed to show her motion for reconsideration relied on new evidence that

couldn’t have been obtained through due diligence. Thus, the court denied the

motion for reconsideration. Elam subsequently retained counsel and filed this

appeal.

                                             II

       We review the denial of a motion for reconsideration under Fed. R. Civ. P.

59(e) for an abuse of discretion. Phelps v. Hamilton, 122 F.3d 1309, 1324 (10th Cir.

1997). “Grounds warranting a motion to reconsider include (1) an intervening

change in the controlling law, (2) new evidence previously unavailable, and (3) the

need to correct clear error or prevent manifest injustice.” Servants of Paraclete v.

Does, 204 F.3d 1005, 1012 (10th Cir. 2000). A motion for reconsideration under

Rule 59(e) “is not appropriate to revisit issues already addressed or advance

arguments that could have been raised in prior briefing.” Id.



                                             5
      We perceive at least two reasons why Elam can’t show an abuse of discretion.

First, she sought reconsideration based on new evidence of fraud, claiming certain

cassette tapes containing copyrighted works were sold without proper notice that the

content was copyrighted, as required by law prior to 1989. She apparently submitted

photographs of the alleged cassette tapes, though she failed to include those

photographs with her appendix on appeal. See Burnett v. Sw. Bell Tel., L.P.,

555 F.3d 906, 910 (10th Cir. 2009) (“[W]e regularly decline to hear claims

predicated upon record evidence not included in the appendix.”). Presumably, these

cassette tapes, or the photographs of them, sought to raise an inference that the

copyrights were invalid because the recorded works were in the public domain.

      In any event, even if the photographs were included in the record, Elam fails to

assert that the photographed cassette tapes were newly discovered evidence or were

previously unavailable through due diligence. “Where a party seeks Rule 59(e) relief

to submit additional evidence, the movant must show either that the evidence is

newly discovered or if the evidence was available at the time of the decision being

challenged, that counsel made a diligent yet unsuccessful effort to discover the

evidence.” Somerlott v. Cherokee Nation Distribs., Inc., 686 F.3d 1144, 1153

(10th Cir. 2012) (brackets and internal quotation marks omitted). Elam freely

admitted the cassette tapes and the copyrighted information on them were sold to the

public and in her possession. See, e.g., Aplt. App. at 92 (questioning how she

obtained “a copy of this lecture if it was never sold” and asserting the lecture was “in

[the] public domain . . . for more than 30 years”). Thus, Elam has failed to show

                                           6
either that the evidence is newly discovered or that she diligently yet unsuccessfully

attempted to discover the evidence.1

      Nevertheless, Elam contends that the district court “treated her differently as a

pro se litigant by accepting the factual assertions of Christ Center as true without an

adversarial proceeding.” Aplt. Br. at 9. Although she doesn’t expressly say so, she

seems to suggest the court should have excused her deficient showing under

Rule 59(e) because she was pro se. Of course, her pro se pleadings filed in the

district court were entitled to a solicitous construction, see Van Deelen v. Johnson,

497 F.3d 1151, 1153 n.1 (10th Cir. 2007), but pro se litigants must still comply with

“the same rules of procedure that govern other litigants,” Garrett v. Selby Connor

Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005) (internal quotation marks

omitted). Thus, to the extent Elam suggests that the district court should have

excused her deficient showing of newly discovered evidence, we disagree. The

district court was not free to overlook a substantive requirement for obtaining Rule

59(e) relief to accommodate her pro se status.

      But there is a second and more fundamental problem with Elam’s argument.

“After a default judgment is handed down, a defendant admits to a complaint’s

well-pleaded facts and forfeits his or her ability to contest those facts.” Tripodi,
810 F.3d at 764. Elam contends she was entitled to an evidentiary hearing before the


      1
        We also note that Elam’s arguments concerning the material being in the
public domain and failing to provide proper notice of its copyright protection
effectively reiterated the same arguments she made in response to Christ Center’s
renewed motion to modify the injunction.
                                            7
court modified its injunction, but she can’t collaterally challenge the default

judgment and the attendant evidentiary findings. See id. at 764-65. Elam stipulates

that the default judgment precludes her from contesting her liability regarding the

four particular copyrighted works covered by the original injunction. Nevertheless,

she argues that the modified injunction covering all 31 copyrighted materials

expanded the judgment in favor of Christ Center, despite factual disputes as to the

validity of the other 27 copyrighted materials. Therefore, she maintains that she was

entitled to an evidentiary hearing before the injunction was modified, and the district

court abused its discretion in denying reconsideration because she wasn’t in default

when the court modified its injunction.

      This argument is unavailing because the district court’s original order of

default found that Elam willfully violated all 31 copyrighted materials, and the court

didn’t alter that finding when it modified the injunction. The order of default stated:

      The Court accepts as true [Christ Center’s] allegations that it owns the
      legal copyright to each of the [31] publications in question. [Christ
      Center] has provided copyright registrations of the subject material
      accompanied by copies of [Elam’s] infringing works. The Court, thus,
      concludes that [Elam] is liable for these instances of copyright
      infringement. In making this determination, the Court also concludes
      that [Elam] infringed these copyrights willfully.

Aplt. App. at 72 (citation omitted). Elam points to nothing in the modified injunction

that altered these findings. Accordingly, we conclude that the district court did not

abuse its discretion in denying her motion for reconsideration.




                                            8
                                   III

The judgment of the district court is affirmed.


                                     Entered for the Court


                                     Nancy L. Moritz
                                     Circuit Judge




                                    9